In an action to recover for property damage, the *335defendants separately appeal from an order of the Supreme Court, Nassau County (O’Brien, J.), dated February 15, 1996, which denied their respective motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
We agree with the Supreme Court that there are questions of fact as to the extent of the plaintiff’s damages, which must be determined by the trier of fact.
The appellants’ remaining contention is without merit. Miller, J. P., Thompson, Joy and Luciano, JJ., concur.